DETAILED ACTION
This is the initial Office action for application 17/838,706 having an effective date of 13 June 2022 and a provisional priority date of 15 May 2019.  This application is a continuation of 16/875,083; now U.S. Patent No. 11,359,746.  A preliminary amendment was filed on 23 June 2022 canceling Claims 1-20 and adding NEW Claims 21-40.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 30 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the amount of the combination" (emphasis added) in the injectable packing composition of claim 23.  However, claim 23 does not recite an amount of a combination and, thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitations “the dropping point”, “the penetration index”, “the melting point”, and “the total base number” (emphasis added) in the injectable packing composition of claim 21.  However, claim 21 does not recite a dropping point, penetration index, melting point or total base number.  Thus, there is insufficient antecedent basis for these limitations in the claim.
Claim 40 recites the limitation “the amount of ester in the combined base oil and ester” (emphasis added) in the non-curable water-insoluble valve packing putty of claim 38.  However, claim 38 does not recite an amount of ester, nor a combination and, thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 2015/0252283) in combination with Watanabe et al. (US 2020/0231895), and Baum et al. (US 2020/0199481).    
Sekiguchi et al. [“Sekiguchi”] disclose a grease composition containing a calcium sulfonate complex grease and an additive which includes an overbased metal sulfonate and an antioxidant (Abstract).  Sekiguchi discloses that the grease composition additionally contains a base oil which may be a mineral oil or a synthetic oil [0023].  Examples of synthetic oils include hydrocarbon synthetic oil and ester oils [0026]. Suitable hydrocarbon synthetic oils include polybutene, polyisobutylene and olefin oligomers [0027].  Suitable ester oils include polyol ester oils [0029].  
Sekiguchi discloses that the content of the calcium sulfonate complex is not limited as long as the calcium sulfonate complex and base oil in combination can form a grease and remain in the form of a grease. Sekiguchi discloses that up to 60 mass % of the grease may be the calcium sulfonate complex [0033].   
Applicants’ open-ended claim language “comprising” allows for the addition of other additives including the overbased metal sulfonate and antioxidant components disclosed in Sekiguchi.
Thus, the examiner is of the position that Sekiguchi meets the limitations of component (a) a calcium sulfonate complex grease comprising at least one polyalphaolefin and at least one ester in the claimed valve packing composition.  The composition differs by further comprising (b) at least one anti-wear/anti-galling agent, and (c) at least one binding/thickening agent, and (d) a plasticizing agent miscible with the ester of the calcium sulfonate complex grease.  However, as evidenced by Watanabe et al. [“Watanabe”] and Baum et al. [“Baum”], such additives are conventional in the art of grease compositions.  
Watanabe disclose a grease composition comprising a base oil and a calcium complex soap as a thickening agent [0008].  Watanabe discloses that the complex grease composition may further include thickening agents such as metal soaps, silica (silicon oxide) such as silica aerogel, clay, and other such agents [0026]. Watanabe further discloses that the grease composition may contain solid lubricants such as molybdenum disulfide, graphite, PTFE, tungsten disulfide, graphite fluoride, and the like [0027]. Baum discloses that calcium sulfonate grease compositions may contain phosphate esters which are used extensively as plasticizers [0173].  
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to the skilled artisan to have added conventional grease additives as evidenced by Watanabe and Baum, to the grease composition disclosed in Sekiguchi, if the known imparted properties were so desired.  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 (2007).
The preamble claim language “for use in the repair of a leaking valve subjected to fluid flow through or into a conduit controlled by a valve” is seen as a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is noted that independent Claims 21, 31 and 37 are drawn to compositions comprising components (a), (b), (c) and (d), and not to methods of applying the compositions to a valve.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryan et al. (US 2011/0024988) disclose a method of sealing a leak in a valve comprising applying a sealing mixture comprising at least one elastomeric sealing element and a non-Newtonian fluid, wherein the mixture is in the form of a grease. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
November 18, 2022